DETAILED ACTION
The communication is in response to the application received 02/08/2021, wherein claims 1-28 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Flory on 03/09/2022.
The application has been amended as follows: 

1. (Currently Amended) A vehicular vision system, the vehicular vision system comprising: 
a camera disposed at a side of a vehicle and having a field of view exterior of the vehicle, wherein the camera comprises an imaging array having at least one million photosensor elements 
an image processor operable to process multiple frames of image data captured by the camera; 
wherein, with the vehicle parked, the vehicular vision system processes via the image processor image data captured by the camera to detect a three dimensional object that is present in a detection zone at least partially along the side of the parked vehicle; 
wherein, responsive to processing of captured image data by the image processor, the vehicular vision system determines a distal portion of the detected three dimensional object relative to the parked vehicle and determines a ground location at which the determined distal portion of the detected three dimensional object is located;
wherein, with the vehicle parked, the vehicular vision system processes via the image processor multiple frames of image data to track the detected three dimensional object present in the detection zone to determine movement of the detected three dimensional object relative to the parked vehicle; 
wherein, responsive to tracking the detected three dimensional object, the vehicular vision system is operable to determine that the detected three dimensional object is in a danger zone at a side door of the parked vehicle; 
wherein the danger zone comprises a sub-region of the detection zone at the side of the vehicle, and 
wherein the danger zone includes a sweep area that the side door swings through when the side door is opening; and wherein, with the side door of the parked vehicle closed, and at 

10. (Cancelled)

11. (Currently Amended) The vehicular vision system of claim [[10]] 1, wherein the vehicular vision system is operable to (i) use a first algorithm to find the ground location at which the determined distal portion of the detected three dimensional object is located and (ii) use a second algorithm to increase accuracy of determination of the ground location at which the determined distal portion of the detected three dimensional object is located.

15. (Currently Amended) A vehicular vision system, the vehicular vision system comprising: 
a camera disposed at a side of a vehicle and having a field of view exterior of the vehicle, wherein the camera comprises an imaging array having at least one million photosensor elements arranged in rows and columns, and wherein the camera is operable to capture frames of image data;
an image processor operable to process multiple frames of image data captured by the camera; 
wherein, with the vehicle parked, the vehicular vision system processes via the image processor image data captured by the camera to detect a pedestrian that is present in a detection zone at least partially along the side of the parked vehicle; 
wherein, responsive to processing of captured image data by the image processor, the vehicular vision system determines a distal portion of the detected pedestrian relative to the parked vehicle and determines a ground location at which the determined distal portion of the detected pedestrian is located; 
wherein, with the vehicle parked, the vehicular vision system processes via the image processor multiple frames of image data to track the detected pedestrian present in the detection zone to determine movement of the detected pedestrian relative to the parked vehicle; 
wherein the vehicular vision system does not track objects within the field of view of the camera that are outside of the detection zone; 
wherein, responsive to tracking the detected pedestrian, the vehicular vision system is operable to determine that the detected pedestrian is in a danger zone at a side door of the parked vehicle; 
wherein the danger zone comprises a sub-region of the detection zone at the side of the vehicle, and wherein the danger zone includes a sweep area that the side door swings through when the side door is opening; and
wherein, with the side door of the parked vehicle closed, and at least in part responsive to determination that the detected pedestrian is in the danger zone, the vehicular vision system limits opening of the side door of the parked vehicle. 

21. (Cancelled)

22. (Currently Amended) A vehicular vision system, the vehicular vision system comprising: 

an image processor operable to process multiple frames of image data captured by the camera; 
wherein, with the vehicle parked, the vehicular vision system processes via the image processor image data captured by the camera to detect a bicycle that is present in a detection zone at least partially along the side of the parked vehicle; 
wherein, responsive to processing of captured image data by the image processor, the vehicular vision system determines a distal portion of the detected bicycle relative to the parked vehicle and determines a ground location at which the determined distal portion of the detected bicycle is located; 
wherein, with the vehicle parked, the vehicular vision system processes via the image processor multiple frames of image data to track the detected bicycle present in the detection zone to determine movement of the detected bicycle relative to the parked vehicle; 
wherein, responsive to tracking the detected bicycle, the vehicular vision system is operable to determine that the detected bicycle is in or approaching a danger zone at a side door of the parked vehicle; 
wherein the danger zone comprises a sub-region of the detection zone at the side of the vehicle, and wherein the danger zone includes a sweep area that the side door swings through when the side door is opening; and


28. (Cancelled)

Allowable Subject Matter
Claims 1-9, 11-20 and 22-27 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Seder (U.S. 2010/0253492), Stein (U.S. 2011/0018700) and Kollar (US 2010/082206).
Regarding independent claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a vehicular vision system wherein, with the vehicle parked, the vehicular vision system processes via the image processor image data captured by the camera to detect a bicycle that is present in a detection zone at least partially along the side of the parked vehicle, wherein, responsive to processing of captured image data by the image processor, the vehicular vision system determines a distal portion of the detected bicycle relative to the parked vehicle and determines a ground location at which the determined distal portion of the detected bicycle is located as cited in independent claim 1, 15 and 22.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486